Exhibit 10.2

Execution Version

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the exercise of any right or
remedy by the Agent hereunder are subject to the provisions of the Applicable
Intercreditor Agreements. In the event of any conflict between the terms of any
Applicable Intercreditor Agreement and this Agreement, the terms of the
Applicable Intercreditor Agreement shall govern and control.

PLEDGE AND SECURITY AGREEMENT

dated as of January 6, 2016,

between

EACH OF THE GRANTORS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions.

     1   

1.1

 

General Definitions

     1   

1.2

 

Definitions; Interpretation

     5   

Section 2.

 

Grant of Security.

     5   

2.1

 

Grant of Security

     5   

2.2

 

Excluded Collateral

     7   

Section 3.

 

Grantors Remain Liable.

     8   

3.1

 

Continuing Liability Under Collateral

     8   

Section 4.

 

Representations and Warranties and Covenants.

     9   

4.1

 

Representations and Warranties

     9   

4.2

 

Covenants and Agreements

     12   

Section 5.

 

Additional Grantors.

     17   

5.1

 

Additional Grantors

     17   

Section 6.

 

Collateral Agent Appointed Attorney-In-Fact.

     17   

6.1

 

Power of Attorney

     17   

6.2

 

No Duty on the Part of Collateral Agent or Secured Parties

     18   

6.3

 

Appointment Pursuant to Credit Agreement

     19   

Section 7.

 

Remedies.

     19   

7.1

 

Generally

     19   

7.2

 

Application of Proceeds

     21   

7.3

 

Sales on Credit

     21   

7.4

 

Account Verification; Compromise and Collection

     21   

7.5

 

Pledged Collateral

     22   

7.6

 

Intellectual Property Remedies

     22   

7.7

 

Cash Proceeds

     23   

Section 8.

 

Collateral Agent.

     23   

Section 9.

 

Continuing security interest; transfer of loans; Release of collateral.

     24   

Section 10.

 

Standard of Care; Collateral Agent May Perform.

     25   

 

i



--------------------------------------------------------------------------------

Section 11.

 

Miscellaneous.

     25   

11.1

 

Notices.

     25   

11.2

 

No Waiver by Course of Conduct; Cumulative Remedies.

     25   

11.3

 

Successors and Assigns.

     25   

11.4

 

Counterparts.

     25   

11.5

 

Severability.

     25   

11.6

 

Integration/Conflict.

     26   

11.7

 

Amendments.

     26   

11.8

 

Intercreditor Governs.

     26   

11.9

 

APPLICABLE LAW.

     26   

11.10

 

CONSENT TO JURISDICTION/WAIVER OF JURY TRIAL.

     26   

SCHEDULE 1 — COMMERCIAL TORT CLAIMS

  

SCHEDULE 2 — EXCLUDED PROPERTY

  

EXHIBIT A — COPYRIGHT SECURITY AGREEMENT

  

EXHIBIT B — PATENT SECURITY AGREEMENT

  

EXHIBIT C — TRADEMARK SECURITY AGREEMENT

  

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated supplemented or otherwise modified from time to time, this
“Agreement”), dated as of January 6, 2016, between EACH OF THE UNDERSIGNED
GRANTORS, whether as an original signatory hereto or as an Additional Grantor
(as herein defined) (each, a “Grantor”), and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (“CS”), as collateral agent for the Secured Parties (as defined in the
Credit Agreement referred to below) (in such capacity as collateral agent,
together with its successors and assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guarantee Agreement, dated
as of the date hereof (as it may be amended, restated, amended and restated
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among KRATON POLYMERS LLC, a Delaware limited liability company
(“Borrower”), KRATON PERFORMANCE POLYMERS, INC., a Delaware corporation
(“Parent”), CERTAIN SUBSIDIARIES OF PARENT, as Guarantors, the LENDERS party
thereto from time to time (the “Lenders”), CS, as Administrative Agent and as
Collateral Agent and NOMURA SECURITIES INTERNATIONAL, INC. and DEUTSCHE BANK
SECURITIES INC., as Syndication Agents; and

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and other Secured Parties as set forth in the Credit Agreement, each
Grantor has agreed to secure the Obligations.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” shall have the meaning assigned in Section 5.1.

“Agreement” shall have the meaning assigned in the recitals.

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (a) any and all rights to receive and demand
payments under any or all Contracts, (b) any and all rights to receive and
compel performance under any or all Contracts and (c) any and all other rights,
interests and claims now existing or in the future arising in connection with
any or all Contracts.

 

1



--------------------------------------------------------------------------------

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any hedging agreements, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyright Security Agreement” shall mean a Copyright Security Agreement in
substantially the form of Exhibit A.

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright whether published or
unpublished, copyright registrations, and copyright applications; (b) all
renewals of any of the foregoing; (c) all income, royalties, damages, and
payments now or hereafter due and/or payable under any of the foregoing,
including, damages or payments for past or future infringements for any of the
foregoing; (d) the right to sue for past, present, and future infringements of
any of the foregoing; and (e) all domestic rights corresponding to any of the
foregoing.

“Credit Agreement” shall have the meaning set forth in the recitals.

“CS” shall have the meaning set forth in the preamble.

“Domain Name” means all Internet domain names and associated URL addresses in or
to which any Grantor now or hereafter has any right, title or interest.

“Excluded Accounts” means the following: (a) Deposit Accounts that are zero
balance disbursement accounts; (b) Deposit Accounts used solely to fund payroll,
payroll taxes and similar employment taxes or employee benefits in the ordinary
course of business; (c) other Deposit Accounts with an amount on deposit of less
than $1,000,000 at any time in the aggregate for all such Deposit Accounts;
(d) Deposit Accounts used to secure lease or tax obligations; and (e) Deposit
Accounts and Securities Accounts holding proceeds from the sale of property that
is not Collateral.

“Excluded Asset” shall mean any asset of any Grantor excluded from the
Collateral pursuant to Section 2.2, but only to the extent, and for so long as,
so excluded thereunder.

“Grantors” shall have the meaning set forth in the preamble.

“Intellectual Property Security Agreement” means any Copyright Security
Agreement, Patent Security Agreement or Trademark Security Agreement.

“Intercreditor Agreement” shall mean the “ABL Intercreditor Agreement” as
defined in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in (i) Patents, (ii) Copyrights, (iii) Trademarks,
(iv) Trade Secrets or (v) Software and (b) all rights to sue for past, present,
and future breaches thereof.

“Patent Security Agreement” shall mean a Patent Security Agreement in
substantially the form of Exhibit B.

“Patents” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions claimed therein; (c) all reissues, divisions, continuations,
renewals, extensions, and continuations-in-part thereof; (d) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all domestic rights corresponding to any of the
foregoing.

“Pledged Collateral” shall mean all Pledged Equity Interests, all Pledged Debt
and all other all Instruments, Securities and other Investment Property owned by
any Grantor, whether or not physically delivered to the Collateral Agent
pursuant to this Agreement, whether now owned or hereafter acquired by such
Grantor and any and all Proceeds thereof.

“Pledged Debt” shall mean all Indebtedness owed from time to time to any
Grantor, whether or not evidenced by any Instrument, including the Intercompany
Note and all other Indebtedness set forth in Section 4(b) and on Schedule C to
the Perfection Certificate, issued by the obligors named therein, the
instruments, if any, evidencing any of the foregoing, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and any other
participation or interests in any equity or profits of any business entity,
including any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean all interests now owned or hereafter acquired
by any Grantor in any limited liability company and each series thereof,
including all limited liability company interests set forth on Schedule B to the
Perfection Certificate, and the certificates, if any, representing such limited
liability company interests and any interest of any Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

“Pledged Partnership Interests” shall mean all interests now owned or hereafter
acquired by any Grantor in any general partnership, limited partnership, limited
liability partnership or other partnership, including all partnership interests
set forth on Schedule B to the

 

3



--------------------------------------------------------------------------------

Perfection Certificate, and the certificates, if any, representing such
partnership interests and any interest of any Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by any Grantor, including all shares of capital stock set forth on
Schedule B to the Perfection Certificate, and the certificates, if any,
representing such shares and any interest of any Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Pledged Trust Interests” shall mean all interests now owned or hereafter
acquired in a Delaware business trust or other trust including, without
limitation, all trust interests listed on Schedule B to the Perfection
Certificate, and the certificates, if any, representing such trust interests and
any interest of any Grantor on the books and records of such trust or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests.

“Receivables” means the Accounts, Payment Intangibles, Chattel Paper and any
other rights or claims to receive money that are General Intangibles or that are
otherwise included as Collateral.

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

“Termination Date” means the date on which all Obligations (other than
unasserted contingent indemnity claims) have been paid in full and all
Commitments have terminated or expired.

“Trademark Security Agreement” shall mean a Trademark Security Agreement in
substantially the form of Exhibit C.

“Trademarks” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and logos, slogans and other similar
indicia of origin and the registrations and applications for registration
thereof and the goodwill of the business symbolized by the foregoing; (b) all
renewals of the foregoing; (c) all income, royalties, damages, and payments now
or hereafter due or payable with respect thereto, including, without limitation,
damages, claims, and payments for past and future infringements thereof; (d) all
rights to sue for past, present, and future infringements of the foregoing; and
(e) all domestic rights corresponding to any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Trade Secrets” means, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to the following: (a) trade secrets or other
confidential information, including unpatented inventions, invention
disclosures, engineering or other data, production procedures, know-how,
financial data, customer lists, supplier lists, business and marketing plans,
processes, schematics, algorithms, techniques, analyses, proposals, source code,
and data collections; (b) all income, royalties, damages, and payments now or
hereafter due or payable with respect thereto, including, without limitation,
damages, claims and payments for past and future infringements thereof; (c) all
rights to sue for past, present and future infringements of the foregoing; and
(d) all rights corresponding to any of the foregoing.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory Requirement of Law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation. (a) Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning assigned
thereto in the Credit Agreement. Each term defined in the UCC and not defined
herein shall have the meaning specified therein (and, if defined in more than
one Article of the UCC, shall have the meaning given in Article 9 thereof),
including, as if such terms were capitalized in the applicable Article of the
UCC, the following terms: “Account”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Deposit Account”, “Document”, “Electronic Chattel Paper”,
“Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Payment
Intangible”, “Proceeds”, “Security Entitlement”, “Securities Account”,
“Supporting Obligation” and “Tangible Chattel Paper”).

(b) The rules of interpretation specified in Section 1.3 of the Credit Agreement
also apply to this Agreement, mutatis mutandis. The terms “lease” and “license”
shall include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. As security for the payment or performance, as the case
may be, in full of the Obligations when due (whether at the stated maturity, by
acceleration or otherwise), each Grantor hereby grants to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in and continuing
lien on all of such Grantor’s right, title and interest

 

5



--------------------------------------------------------------------------------

in, to and under all personal property of such Grantor, including all of such
Grantor’s right, title and interest in, to and under any and all of the
following assets, in each case whether now owned or hereafter acquired and
wherever located (collectively, the “Collateral”):

(a) Accounts and Payment Intangibles;

(b) Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper);

(c) Commercial Tort Claims now or hereafter described on Schedule 1;

(d) Contracts, together with all Contract Rights arising thereunder;

(e) Copyrights, Patents, Trademarks and Trade Secrets;

(f) Deposit Accounts, Securities Accounts and Commodity Accounts;

(g) Documents;

(h) Domain Names;

(i) Equipment

(j) Fixtures;

(k) General Intangibles;

(l) Instruments;

(m) Inventory;

(n) Investment Property;

(o) letters of credit and Letter-of-Credit Rights;

(p) Licenses;

(q) Money, cash and cash equivalents;

(r) Pledged Equity Interests;

(s) Receivables;

(t) Software and all recorded data of any kind or nature, regardless of the
medium of recording;

(u) Goods not otherwise described above;

(v) Supporting Obligations relating to any of the foregoing;

 

6



--------------------------------------------------------------------------------

(w) to the extent not otherwise included above, all other personal property of
any kind, including, without limitation, any other contract rights or rights to
the payment of money, insurance claims and proceeds and tort claims relating to
the foregoing; and

(x) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing, together
with all books and records, ledger cards, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing.

2.2 Excluded Collateral. Notwithstanding anything herein to the contrary, in no
event shall the Collateral subject to this Agreement include or the security
interest or lien granted under Section 2.1 attach to (a) any of the outstanding
voting capital stock of a CFC in excess of 65% of the voting power of all
classes of capital stock of such CFC entitled to vote; provided that immediately
upon the amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock in a CFC without adverse tax
consequences to Parent and its Subsidiaries, the Collateral shall include, and
such security interest and lien shall attach to, such greater percentage of
capital stock of each CFC, (b) all Commercial Tort Claims in an individual
amount less than or equal to $10,000,000, (c) Margin Stock, (d) any asset to the
extent and for so long as the grant of a security interest therein would be
prohibited by a Requirement of Law or would require any Governmental
Authorization (other than to the extent that any such prohibition or requirement
would be rendered ineffective pursuant to the anti-non-assignment provisions of
the UCC or other applicable law), (e) Equity Interests in any Person other than
the Grantors to the extent not permitted by the terms of such Person’s
organizational or joint venture documents (other than to the extent that any
such restriction would be rendered ineffective pursuant to the anti-non-
assignment provisions of the UCC or other applicable law), (f) Equity Interests
in Unrestricted Subsidiaries, (g) in the case of assets consisting of licenses,
leases, agreements or other contracts or assets that are subject to purchase
money financing or capital leases, to the extent and for so long as the grant of
security therein is prohibited or restricted by any Requirement of Law or by the
terms of such license, lease, agreement or other contract (including
anti-assignment provisions of any such contract) or would require the consent of
a Governmental Authority or a third party that is party to such contract (unless
such consent has already been received or the applicable third party has agreed
to cooperate with the establishment of any secured financing) or would trigger
termination of (or a right to terminate) any such contract pursuant to any
“change of control” or similar provision or the ability for any third party to
amend any rights, benefits and/or obligations of the Credit Parties in respect
of those assets, or which would require any Credit Party or any Subsidiary of
any Credit Party to take any action materially adverse to the interests of such
Credit Party or such Subsidiary (in each case, to the extent applicable and
other than to the extent that any of the foregoing would be rendered ineffective
pursuant to the anti-non-assignment provisions of the UCC or other applicable
law), (h) any other asset to the extent that the cost, burden, difficulty or
consequence (including any effect on the ability of the relevant Credit Party to
conduct its operations and business in the ordinary course) of obtaining or
perfecting a security interest therein outweighs the benefit of the security
afforded thereby, as reasonably determined by the Borrower and the Collateral
Agent (it being acknowledged that the maximum guaranteed or secured amount may
be limited to minimize stamp duty, notarization, registration or other

 

7



--------------------------------------------------------------------------------

applicable fees, taxes and duties where the Borrower and the Collateral Agent
reasonably determine that the benefit to the Lenders of increasing the
guaranteed or secured amount is disproportionate to the level of such fee, taxes
and duties), (i) any asset to the extent that the grant of a security interest
therein would result in materially adverse tax consequences to Parent and its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Collateral Agent , (j) any “intent-to-use” trademark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” and any other
Intellectual Property in any jurisdiction where, with respect thereto, the grant
of a security interest therein would cause the invalidation, abandonment or
unenforceability of such Intellectual Property under applicable law; provided,
however, that any Proceeds, products, substitutions or replacements of Excluded
Assets shall not constitute Excluded Assets unless such Proceeds, products,
substitutions or replacements would themselves constitute Excluded Assets,
(k) property described on Schedule 2 and (l) through January 31, 2016, the
Equity Interests in Arizona Chemical Aktiebolag; provided that, for the
avoidance of doubt, following January 31, 2016, such security interest and lien
shall attach to the Equity Interests in Arizona Chemical Aktiebolag subject to
the other clauses of this Section 2.2 and only to the extent owned by a Grantor.

Further, (a) no Grantor shall be required to take any action with respect to the
perfection of security interests in any assets located, applied for, registered
or otherwise arising under the law of any jurisdiction outside of the United
States, and no foreign law security or pledge agreements or foreign Intellectual
Property filings or searches shall be required, (b) the Credit Parties shall not
be required to seek any landlord lien waiver, estoppel, warehouseman waiver or
other collateral access or similar letter or agreement, (c) perfection by
control shall not be required with respect to assets requiring perfection
through control agreements or other control arrangements, including deposit,
securities and Commodities Accounts (except to the extent required pursuant to
Section 4.1(i), the ABL Loan Documents or the Intercreditor Agreement), provided
that the foregoing shall not apply to delivery of pledged Equity Interests and
pledged promissory notes (other than pledged Equity Interests in Immaterial
Subsidiaries and any pledged promissory note with a face amount of less than
$5,000,000), and (d) no actions shall be required to perfect the grant of the
security interest in vehicles and any other assets subject to certificates of
title or ownership, commercial tort claims and letter of credit rights, in each
case except to the extent perfection of a security interest therein may be
accomplished by the filing of financing statements under the UCC.

SECTION 3. GRANTORS REMAIN LIABLE.

3.1 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the leases, licenses, contracts or other agreements
included in the Collateral to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any such agreement by reason of or arising out of
this Agreement or any other document relating hereto, nor shall the Collateral
Agent or any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action

 

8



--------------------------------------------------------------------------------

to collect or enforce any rights under any such agreement, and (iii) the
exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any lease,
license, contract or other agreement included in the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS.

4.1 Representations and Warranties. The Grantors, jointly and severally,
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties on the Closing Date and each Credit Date, that:

(a) Title, Perfection and Priority; Filing Collateral. This Agreement is
effective to create a legal, valid and enforceable Lien on and security interest
in the Collateral in which a security interest may be perfected by filing a
financing statement under the UCC in favor of the Collateral Agent for the
benefit of the Secured Parties, except, as to enforceability, as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability as well as principles of good faith and fair dealing, and upon
the making of such filings and taking of such other actions required to be taken
hereby or by the applicable Credit Documents (including the filing of
appropriate financing statements with the office of the Secretary of State of
the state of organization of each Grantor, in each case in favor of the
Collateral Agent, for the benefit of the Secured Parties), the Collateral Agent
will have a fully perfected First Priority Lien on such Collateral.

(b) Names, Type and Jurisdiction of Organization, Organizational and
Identification Numbers.

(i) (A) The exact legal name of each Grantor, as such name appears in its
respective Organizational Documents filed with the Secretary of State of such
Grantor’s jurisdiction of organization, is set forth in Section 1 of the
Perfection Certificate and (B) each Grantor is the type of entity disclosed next
to its name in Section 1 of the Perfection Certificate. Also set forth in
Section 1 of the Perfection Certificate is the organizational identification
number, if any, of each Grantor, the Federal Taxpayer Identification Number, if
any, of each Grantor. Set forth in Section 2(a) of the Perfection Certificate is
the jurisdiction of organization of each Grantor.

(ii) Except as otherwise disclosed in Section 1 of the Perfection Certificate,
set forth in Section 2(e) to the Perfection Certificate is any other legal name
that any Grantor has had in the five years preceding the date of the Perfection
Certificate, together with the date of the relevant change.

(iii) Set forth in Section 2(c) to the Perfection Certificate is a list of all
entities to which any Grantor became the successor by merger, consolidation or
acquisition at any time within the five years preceding the date of the
Perfection Certificate.

(iv) Except as disclosed in the Perfection Certificate, no Grantor has changed
its jurisdiction of organization or form or nature of organization at any time
during the five years preceding the date of the Perfection Certificate.

 

9



--------------------------------------------------------------------------------

(c) Locations.

(i) The chief executive office of each Grantor is currently located at the
address set forth for such Grantor in Section 3(a) of the Perfection
Certificate.

(ii) Set forth in Section 3(c) of the Perfection Certificate opposite the name
of each Grantor are all locations (other than those listed in Section 3(a) of
the Perfection Certificate) in the United States of America where such Grantor
maintains any books and records relating to accounts receivable, Contract
Rights, Chattel Paper and General Intangibles.

(d) Accounts and Chattel Paper. The names of the obligors, amounts owing and due
dates with respect to each Grantor’s Accounts and Chattel Paper that are
Collateral are correctly stated in all material respects in the records of such
Grantor relating thereto and, to the extent they have been created, in all
invoices, to the extent that such records and invoices are required to be
furnished to the Collateral Agent by such Grantor from time to time.

(e) Inventory and Equipment. As of the date specified in the related section of
the Perfection Certificate,

(i) Inventory and Equipment (other than Inventory and Equipment in transit) with
a value in excess of $500,000 located in the United States with a consignee in
possession of such Inventory and Equipment are kept at the locations listed in
Section 3(e) of the Perfection Certificate.

(ii) Inventory and Equipment (other than Inventory and Equipment in transit)
with a value in excess of $2,000,000 located in the United States with a
warehousemen, bailee or any other third party (other than consignees) in
possession of such Inventory and Equipment are kept at the locations listed in
Section 3(f) of the Perfection Certificate.

(f) Intellectual Property.

(i) Attached as Schedule D to the Perfection Certificate is (A) a schedule
setting forth, as of the date hereof, all of each Grantor’s (y) Patents and
Trademarks registered with (or applied for in) the United States Patent and
Trademark Office (including Trademarks that would constitute Collateral upon the
filing of a “Statement of Use” or an “Amendment to Allege Use” with respect
thereto), including the name of the registered owner and the registration number
(or, if applicable, the applicant and the application number) of each such
Patent and Trademark and (z) United States Copyrights registered with (or
applied for in) the United States Copyright Office, including the name of the
registered owner and the registration number (or, if applicable, the applicant
and the application number) of each such Copyright and (B) each Grantor’s
Licenses.

(ii) Upon filing of appropriate financing statements with the Secretary of State
(or equivalent office) of the state of organization of such Grantor and the
filing of this Agreement (or appropriate Intellectual Property Security
Agreement) with the United States

 

10



--------------------------------------------------------------------------------

Copyright Office or the United States Patent and Trademark Office, as
applicable, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected First Priority Lien on the Collateral constituting United
States issued Patents, United States registered Trademarks and registered
Copyrights (and applications therefor) under the UCC and the laws of the United
States, and such perfected security interests shall be enforceable as such as
against any and all creditors of and purchasers from the Grantors, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability as well as principles of good faith and fair dealing.

(iii) The Grantors are not aware of any third-party claim (A) that any of its
owned Patent, Trademark or Copyright registrations or applications is invalid or
unenforceable, or (B) challenging any Grantor’s rights to such registrations and
applications, and no Grantor is aware of any basis for such claims, other than,
in each case, to the extent any such third-party claims could not reasonably be
expected to have a Material Adverse Effect.

(g) Pledged Collateral.

(i) Attached as Schedule B to the Perfection Certificate is a true and correct
list of all of the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests that is owned
by each Grantor and constitutes Collateral and the record and beneficial owner
of such stock, partnership interests, membership interests or other Equity
Interests.

(ii) Set forth in Section 4(b) and attached as Schedule C to the Perfection
Certificate is a true and correct list of all promissory notes and other
evidence of Indebtedness held by any Grantor that are required to be pledged
under this Agreement (other than checks to be deposited in the ordinary course
of business and evidence of indebtedness held in a Securities Account).

(iii) Each Grantor further represents and warrants that (A) all Pledged Equity
Interests of Subsidiaries have been (to the extent such concepts are relevant
with respect to such Pledged Collateral) duly authorized and validly issued by
the issuer thereof and is fully paid and non-assessable, (B) with respect to any
certificates delivered to the Collateral Agent (or its bailee) representing
Equity Interests, either such certificates are Securities as defined in Article
8 of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has taken the necessary steps so
that the Collateral Agent (or its bailee) may take steps to perfect its security
interest therein as a General Intangible and (C) all certificates or instruments
representing or evidencing the Pledged Collateral, subject to the requirements
of Section 5.9 of the Credit Agreement and Section 4.2(d) hereof, have been
delivered to the Collateral Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that the Collateral Agent has a perfected First Priority Lien therein.

 

11



--------------------------------------------------------------------------------

(h) Commercial Tort Claims. No Grantor has any commercial tort claims on the
date hereof for which such Grantor has filed a complaint in a court of competent
jurisdiction, individually in excess of $10,000,000 other than those described
on Schedule 1.

(i) Deposit Accounts and Securities Accounts. Attached as Schedule A to the
Perfection Certificate is a true and correct list of all Deposit Accounts,
Securities Accounts, brokerage accounts, Commodity Accounts and similar accounts
(other than Excluded Accounts) of each Grantor with, in each case, cash in
excess of or assets with a value in excess of $500,000 (or equivalent in another
currency), including the type of account, account number, name and address of
bank or intermediary (as applicable). Except as otherwise provided for in the
Credit Agreement or the Intercreditor Agreement, the Collateral Agent has a
security interest in each Deposit Account, Securities Account, brokerage
account, Commodity Account and any similar account (other than an Excluded
Account), which security interest shall be perfected by control (within the
meaning of Section 9-104 of the UCC), in accordance with the terms of the Credit
Agreement and the Intercreditor Agreement.

(j) Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Credit Documents
and otherwise in writing in connection herewith and therewith.

Notwithstanding anything to the contrary, no representation or warranty made or
deemed made pursuant to this Section 4.1 shall be deemed to be incorrect solely
by virtue of the failure of any Grantor to modify or supplement any schedule
identified in this Section 4.1 so long as, at the time such representation and
warranty is made or deemed made, the date by which such Grantor is required to
make such modification or supplement under the Credit Documents shall not have
passed.

4.2 Covenants and Agreements. From the date hereof, and thereafter until the
Termination Date:

(a) Authorization to File Financing Statements and IP Filings. Each Grantor
hereby authorizes the Collateral Agent to file, and, if requested agrees to
execute (to the extent necessary under the UCC of the applicable jurisdiction)
and deliver to the Collateral Agent, all financing statements, in form
appropriate for filing under the UCC of the relevant jurisdiction, and other
documents and take such other actions as may from time to time be reasonably
requested by the Collateral Agent in order to establish and maintain a First
Priority, valid, enforceable (except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability as well as principles of good faith and fair dealing) and
perfected security interest in and, with respect to Pledged Collateral to the
extent required under Section 4.2(d), Control of, the Collateral. The Borrower
and each Grantor agree that the Borrower shall pay any applicable filing fees,
recordation fees, recordation taxes and related expenses relating to the
Collateral in accordance with Section 10.2 of the Credit Agreement. Any
financing statement filed by the Collateral Agent may be filed in any filing
office in any applicable UCC jurisdiction and may (i) be filed without the
signature of such Grantor where permitted by law, (ii) indicate the Collateral
(A) as all assets of the applicable Grantor or words of similar effect,
regardless of

 

12



--------------------------------------------------------------------------------

whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (B) by any other description
which reasonably approximates the description contained in this Agreement, and
(iii) contain any other information required by part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (A) in each case to the extent applicable, whether the
Grantor is an organization, the type of organization and any organization
identification number, if any, issued to the Grantor and (B) in the case of a
financing statement filed as a fixture filing, a sufficient description of real
property to which the Collateral relates. Each Grantor also agrees to furnish
any such information to the Collateral Agent promptly upon request. Each Grantor
further authorizes the Collateral Agent to file this Agreement (or appropriate
Intellectual Property Security Agreements) with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office in
the United States) in order to evidence or perfect the security interest granted
hereunder by each Grantor in the Collateral consisting of United States
issued/registered and applied-for Patents, Trademarks, Copyrights or exclusive
Licenses with respect to registered Copyrights granted to a Grantor, with or
without the signature of any Grantor, and naming any Grantor or the Grantors as
debtors and the Collateral Agent as a secured party.

(b) Further Assurances. Each Grantor agrees, at the expense of the Borrower in
accordance with Section 10.2 of the Credit Agreement, to take any and all
actions reasonably necessary to defend title to the Collateral against all
Persons (other than Persons holding Permitted Liens on such Collateral that have
priority over, or are pari passu with, the Collateral Agent’s Lien) and to
defend the security interest of the Collateral Agent in the Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

(c) Change of Name, Etc. Following delivery of any notice required by
Section 5.1(i) of the Credit Agreement, the relevant Grantor shall promptly make
all filings required under the UCC or other applicable law and take all other
actions reasonably requested by the Collateral Agent and deemed by the
Collateral Agent to be necessary or reasonable and appropriate to ensure that
the Collateral Agent shall continue at all times following such change to have a
valid, legal, enforceable (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability as well
as principles of good faith and fair dealing) and perfected First Priority Lien
in such Collateral for its benefit and the benefit of the other Secured Parties.

(d) Pledged Collateral.

(i) Delivery of Certificated Securities, Tangible Chattel Paper, Instruments and
Documents. Each Grantor will (except as otherwise permitted by Section 5.15 of
the Credit Agreement and other than pledged Equity Interests in Immaterial
Subsidiaries and any pledged promissory note with a face amount of less than
$5,000,000), (A) on the Closing Date, deliver to the Collateral Agent (or, with
respect to ABL Priority Collateral, the ABL Administrative Agent in accordance
with the Intercreditor Agreement) for the benefit of the Secured Parties, the
originals of all (x) certificated Securities and (y) Tangible Chattel Paper and
Instruments, in each case under this clause (y), having an individual face
amount in excess of $5,000,000, but in each

 

13



--------------------------------------------------------------------------------

case under clauses (x) and (y), constituting Pledged Collateral owned by such
Grantor as of the Closing Date, accompanied by undated instruments of transfer
or assignment duly executed in blank, (B) after the Closing Date, hold in trust
for the Collateral Agent (or, with respect to ABL Priority Collateral, the ABL
Administrative Agent in accordance with the Intercreditor Agreement) upon
receipt and, on or prior to the later to occur of (1) 30 days following the date
of such receipt and (2) the next date required for delivery of a Compliance
Certificate following such receipt (or such later date as may be acceptable to
the Collateral Agent or ABL Administrative Agent, as applicable, in its
reasonable discretion), deliver to the Collateral Agent (or, with respect to ABL
Priority Collateral, the ABL Administrative Agent in accordance with the
Intercreditor Agreement) for the benefit of the Secured Parties any
(x) certificated Securities and (y) Tangible Chattel Paper and Instruments, in
each case under this clause (y), having an individual face amount in excess of
$5,000,000 in the aggregate, in each case under clauses (x) and (y) constituting
Pledged Collateral received during such Fiscal Quarter, accompanied by undated
instruments of transfer or assignment duly executed in blank and (C) upon the
occurrence and during the continuance of an Event of Default and upon the
Collateral Agent’s (or, with respect to ABL Priority Collateral, the ABL
Administrative Agent’s in accordance with the Intercreditor Agreement) request,
deliver to the Collateral Agent or ABL Administrative Agent, as applicable, and
thereafter hold in trust for the Collateral Agent upon receipt and promptly
deliver to the Collateral Agent (or, with respect to ABL Priority Collateral,
the ABL Administrative Agent in accordance with the Intercreditor Agreement) any
other certificated Securities, Tangible Chattel Paper or Document evidencing or
constituting Collateral.

(ii) Uncertificated Securities and Pledged Collateral. With respect to (A) any
partnership interest or limited liability company interest of any Grantor not
represented by a certificate and/or which is not a Security for purposes of the
UCC, such Grantor shall not permit any issuer of such partnership interests or
limited liability company interests to (x) enter into any agreement with any
Person, other than the Collateral Agent, whereby such issuer effectively
delivers “control” of such partnership interests or limited liability company
interests (as applicable) under the UCC to such Person, or (y) allow such
partnership interests or limited liability company interests (as applicable) to
become Securities unless, in the case of this clause (y), the issuer of such
interests issues certificates representing such Securities and such Grantor
complies with the procedures set forth in Section 4.2(d)(i) within the time
period prescribed therein.

(iii) Registration in Nominee Name; Denominations. Subject to the terms of the
Intercreditor Agreement, the Collateral Agent, on behalf of the Secured Parties,
shall hold certificated Pledged Collateral required to be delivered to the
Collateral Agent under Section 4.2(d)(i) in the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, but following
the occurrence and during the continuance of an Event of Default and upon three
Business Days’ notice to the Borrower, the Collateral Agent shall have the right
(in its sole and absolute discretion) to hold the Pledged Collateral in its own
name as pledgee, or in the name of its nominee (as pledgee or as sub-agent).
Following the occurrence and during the continuance of an Event of Default and
upon three Business Days’ notice to the Borrower, the Collateral Agent shall at
all times have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

 

14



--------------------------------------------------------------------------------

(iv) Exercise of Rights in Pledged Collateral.

(A) Without in any way limiting the foregoing and subject to clause (B) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Agreement, the Credit Agreement or any other Credit Document;

(B) each Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default to
exercise the rights and remedies provided under Section 7.1(a)(v) (subject to
the notice requirements set forth therein); and

(C) subject to Section 7.1(a)(v), each Grantor shall be entitled to receive and
retain any and all dividends, interest, principal and other distributions paid
on or distributed in respect of the Pledged Collateral; provided that any
non-cash dividends or other distributions that would constitute Pledged
Collateral, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall, to the extent constituting Collateral, be and become part of
the Pledged Collateral, and, if received by any Grantor, shall be delivered to
the Collateral Agent as and to the extent required by Section 4.2(d)(i). So long
as no Event of Default has occurred and is continuing, the Collateral Agent
shall promptly deliver to the applicable Grantor (without recourse and without
any representation or warranty) any Pledged Collateral in its possession if
requested to be delivered to the issuer thereof in connection with any
redemption or exchange of such Pledged Collateral permitted by the Credit
Agreement.

(e) Intellectual Property. (i) Upon the occurrence and during the continuance of
an Event of Default and upon the written request of the Collateral Agent, each
Grantor will (A) use its commercially reasonable efforts to obtain all consents
and approvals necessary or appropriate for the assignment to or for the benefit
of the Collateral Agent of any License held by such Grantor to enable the
Collateral Agent to enforce the security interests granted hereunder and (B) to
the extent required pursuant to any material License under which such Grantor is
the licensee, deliver to the licensor thereunder any notice of the grant of
security interest hereunder or such other notices required to be delivered
thereunder in order to permit the security interest created or permitted to be
created hereunder pursuant to the terms of such License.

(ii) Each Grantor shall notify the Collateral Agent promptly if it knows that
any application or registration of any Patent, Trademark, Copyright or Domain
Name (now or hereafter existing) included in the Collateral has become abandoned
or dedicated to the public, or of any determination or development (including
the institution of, or any

 

15



--------------------------------------------------------------------------------

such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court in the
United States) abandoning such Grantor’s ownership of any such Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same,
except, in each case, for dispositions of Intellectual Property permitted under
the Credit Agreement (including discontinuing the use or maintenance of, failing
to pursue, or otherwise abandoning, allowing to lapse, terminating or putting
into the public domain such Intellectual Property) or where such occurrences
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(iii) In the event that a Grantor (A) files an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in the United States which is part of the Collateral, (B) otherwise
acquires Collateral comprised of any Patent, Trademark or Copyright registered
or applied for with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in the United States, or
(C) files a “Statement of Use” or “Amendment to Allege Use” with respect to any
“intent-to-use” Trademark application of such Grantor, it shall, on or prior to
the later to occur of (y) 30 days following the date of such filing or
acquisition and (z) the next date required for delivery of a Compliance
Certificate following such filing or acquisition or, in each case, such later
date as may be acceptable to the Collateral Agent in its discretion), provide
the Collateral Agent with written notice thereof and, upon request of the
Collateral Agent, such Grantor shall execute and deliver to the Collateral Agent
the appropriate supplemental Intellectual Property Security Agreements to
evidence the Collateral Agent’s security interest in such material United States
Patent, Trademark (other than “intent to use” trademark applications prior to
the filing of a “Statement of Use” or “Amendment to Allege Use”) or Copyright of
such Grantor relating thereto or represented thereby.

(iv) Each Grantor shall take all actions necessary or reasonably requested by
the Collateral Agent to maintain and pursue each application and to obtain and
maintain the registration of the United States Patents, Trademarks, Copyrights
and Domain Names (now or hereafter existing) included in the Collateral, except
where failure to do so (A) could not reasonably be expected to result in a
Material Adverse Effect or (B) is otherwise permitted under the Credit
Agreement. For the avoidance of doubt, the foregoing shall not prevent any
Grantor from taking, nor obligate any Grantor to take, any action inconsistent
with Section 6.7 of the Credit Agreement.

(v) Each Grantor shall (i) promptly notify the Collateral Agent of any
infringement or misappropriation of such Grantor’s Patents, Trademarks,
Copyrights or Trade Secrets of which it becomes aware and (ii) take all actions
that are reasonable and appropriate under the circumstances to protect such
Patent, Trademark, Copyright or Trade Secret, except, in each case, where such
Grantor’s failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

(f) Insurance. Except to the extent otherwise permitted to be retained by any
Grantor or applied by such Grantor pursuant to the terms of the Credit
Documents, the Collateral

 

16



--------------------------------------------------------------------------------

Agent shall, at the time any proceeds of any insurance are distributed to the
Secured Parties, apply such proceeds in accordance with Section 7.2 hereof. Each
Grantor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Grantor to pay the
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to such Grantor.

(g) Commercial Tort Claims. Within forty-five (45) days after the date of any
additional Commercial Tort Claims for which a Grantor has filed a complaint in a
court of competent jurisdiction, individually in excess of $10,000,000 arising
since Schedule 1 was last delivered, such Grantor shall provide the Collateral
Agent with an amended or supplemented Schedule 1 to reflect such additional
Commercial Tort Claims.

SECTION 5. ADDITIONAL GRANTORS.

5.1 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing and delivering to the Collateral Agent a
fully completed Counterpart Agreement. Upon execution and delivery by the
Collateral Agent and any Additional Grantor of a Counterpart Agreement, notice
of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if such Additional Grantor were
an original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of the Collateral Agent not
to cause any Subsidiary of Parent to become an Additional Grantor hereunder.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

6.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may reasonably deem necessary or advisable
to accomplish the purposes of this Agreement, including the following:

(a) upon the occurrence and during the continuance of any Event of Default and
with advance written notice to the applicable Grantor, to obtain and adjust
insurance required to be maintained by such Grantor or paid to the Collateral
Agent pursuant to the Credit Agreement;

(b) upon the occurrence and during the continuance of any Event of Default and
with advance written notice to the applicable Grantor, to ask for, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;

 

17



--------------------------------------------------------------------------------

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or advisable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry in the United States, appropriate evidence of the lien and security
interest granted herein in any Intellectual Property included in the Collateral
that is registered in such registry in the name of such Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including to
pay or discharge taxes or Liens (other than Permitted Liens) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the Collateral
Agent in its sole discretion, any such payments made by the Collateral Agent to
become obligations of such Grantor to the Collateral Agent, due and payable
immediately without demand; and

(h) generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent
reasonably deems necessary to protect, preserve or realize upon the Collateral
and the Collateral Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might.

Notwithstanding anything in this Section 6.1 to the contrary, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section unless an Event of Default has occurred and is
continuing.

6.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents (each
a “Related Person”) shall be responsible to any Grantor for any act or failure
to act hereunder, except for those due to (a) bad faith, gross negligence or
willful misconduct or (b) a material breach of its express obligations
hereunder, in each case, of the Collateral Agent or any of its Related Persons
and as determined by a court of competent jurisdiction in a final and
unappealable judgment.

 

18



--------------------------------------------------------------------------------

6.3 Appointment Pursuant to Credit Agreement. The Collateral Agent has been
appointed as collateral agent pursuant to Section 9.1 of the Credit Agreement.
The rights, duties, privileges, immunities and indemnities of the Collateral
Agent hereunder, including, without limitation, the provisions relating to
resignation or removal of the Collateral Agent, are subject to the provisions of
the Credit Agreement, which are incorporated herein by this reference, and shall
survive any termination of the Credit Agreement.

SECTION 7. REMEDIES.

7.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously, in each case, in accordance with the Intercreditor Agreement
and to the extent permitted by applicable law:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems commercially reasonable;

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable;
and

(v) upon three Business Days’ prior written notice to the Grantors, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto (including, without

 

19



--------------------------------------------------------------------------------

limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Capital Stock or Investment Property constituting Pledged
Collateral), collect and receive all cash dividends, interest, principal and
other distributions made thereon and otherwise act with respect to the Pledged
Collateral as though the Collateral Agent was the outright owner thereof.

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private sale (to the extent that the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) in accordance with the UCC and the Collateral Agent, as collateral
agent for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale. Each purchaser at any such sale shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any law now existing or hereafter enacted. Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose, to the extent permitted by applicable law, of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Obligations,
Grantors shall be liable for the deficiency and the fees of any attorneys
employed by the Collateral Agent to collect such deficiency, subject in the case
of attorneys’ fees in all respects to the reimbursement obligations as set forth
in the Credit Agreement. Nothing in this Section 7.1 shall in any way limit the
rights of the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

20



--------------------------------------------------------------------------------

7.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, the Intercreditor Agreement, or the Credit Agreement, all proceeds
received by the Collateral Agent in respect of any sale of, any collection from
or other realization upon all or any part of the Collateral shall be applied in
full or in part by the Collateral Agent against the Obligations in the following
order of priority: first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Administrative Agent and Collateral Agent and each of their agents and counsel,
and all other expenses, liabilities and advances made or incurred by each of the
Administrative Agent and the Collateral Agent in connection therewith, and all
amounts for which the Administrative Agent and the Collateral Agent is entitled
to indemnification hereunder (in its capacity as the Administrative Agent or the
Collateral Agent, as applicable, and not as a Lender) and all advances made by
each of the Administrative Agent and the Collateral Agent hereunder for the
account of the applicable Grantor, and to the payment of all costs and expenses
paid or incurred by the Administrative Agent and the Collateral Agent in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document, all in accordance with the terms hereof or thereof; second, to
the extent of any excess of such proceeds, to the payment of all other
Obligations for the ratable benefit of the Secured Parties; and third, to the
extent of any excess of such proceeds, to the payment to or upon the order of
the applicable Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

7.3 Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, the Grantors will be credited only with payments actually made by the
purchaser and received by the Collateral Agent. In the event the purchaser fails
to pay for the Collateral, the Collateral Agent may resell the Collateral and
the Grantors shall be credited with proceeds of the sale.

7.4 Account Verification; Compromise and Collection.

(a) The Collateral Agent may at any time and from time to time following the
occurrence and during the continuance of an Event of Default (in accordance with
the Intercreditor Agreement) and upon three Business Days’ prior written notice
to the Borrower, in the Collateral Agent’s own name, in the name of a nominee of
the Collateral Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the account debtors of such Grantor,
parties to contracts with such Grantor and obligors in respect of Instruments of
such Grantor to verify with such Persons, to the Collateral Agent’s reasonable
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables that are Collateral.

(b) Each Grantor agrees that the Collateral Agent may at any time and from time
to time (in accordance with the Intercreditor Agreement), if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its discretion exercised in good faith shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

 

21



--------------------------------------------------------------------------------

7.5 Pledged Collateral. Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof. Each Grantor also
acknowledges that any private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if any Grantor and the issuer would agree
to do so.

7.6 Intellectual Property Remedies.

(a) For the purpose of enabling the Collateral Agent to exercise the rights and
remedies under this Article 7 upon the occurrence and during the continuance of
an Event of Default and at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent a power of attorney to sign any document which may be required
by the United States Patent and Trademark Office, the United States Copyright
Office or similar registrar in order to effect an absolute assignment of all
right, title and interest in each registered Patent, Trademark, Domain Name, and
Copyright and each application for such registration, and record the same, in
each case included in the Collateral. If an Event of Default shall occur and be
continuing, the Collateral Agent may (i) declare the entire right, title and
interest of such Grantor in and to each Patent, Trademark, Domain Name,
Copyright or Trade Secret, in each case included in the Collateral, vested in
the Collateral Agent for the benefit of the Secured Parties, in which event such
rights, title and interest shall immediately vest, in the Collateral Agent for
the benefit of the Secured Parties, and the Collateral Agent shall be entitled
to exercise the power of attorney referred to in this Section 7.6 to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) sell any Grantor’s Inventory directly
to any Person, including without limitation Persons who have previously
purchased any Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Collateral Agent’s rights under this
Agreement, and may (subject to any restrictions contained in applicable third
party licenses entered into by a Grantor) sell Inventory which bears any
Trademark that is either owned by such Grantor and included in the Collateral or
is licensed to such Grantor, and any Inventory that is either covered by any
Copyright owned by such Grantor and included in the Collateral or is licensed to
such Grantor, and the Collateral Agent may finish any work in process and affix
any such relevant Trademark owned by or licensed to any Grantor thereto and sell
such Inventory as provided herein, provided that (A) all goodwill arising from
any such use of any such Trademark shall inure to the benefit of the Grantor and
(B) the use of any such Trademark shall be subject to reasonable quality
controls; (iii) direct such Grantor to refrain, in which event such Grantor
shall refrain, from using any Patent, Trademark, Domain Name, Copyright, and
Trade Secret included in the Collateral in any manner whatsoever, directly or
indirectly; and (iv) assign or sell the Patents, Trademarks, Copyrights, Domain
Names, and Trade Secrets included in the Collateral, as well as the goodwill of
such Grantor’s business symbolized by such Trademarks and the right to carry on
the business and use the assets of such Grantor in connection with which such
Trademarks or Domain Names have been used.

 

22



--------------------------------------------------------------------------------

(b) Each Grantor hereby grants to the Collateral Agent an irrevocable,
nonexclusive license to its right to use, license or sublicense any Patents,
Trademarks (subject to reasonable quality controls), Copyrights, Domain Names
and Trade Secrets now owned or hereafter acquired by such Grantor and included
in the Collateral, wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for compilation or
printout thereof; provided, however, that any license or sublicense under the
Grantors’ confidential information or Trade Secrets shall include reasonable and
customary terms to protect such Intellectual Property. The use of the license
granted pursuant to the preceding sentence to the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuance of an Event of Default and for the sole purpose of
enabling the Collateral Agent to exercise its rights and remedies under this
Article 7 and only at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies; provided, however, that any
license, sublicense or other transaction entered into by the Collateral Agent in
accordance with this clause (b) shall be binding upon each Grantor
notwithstanding any subsequent or cure of an Event of Default.

7.7 Cash Proceeds. In addition to the rights of the Collateral Agent specified
in Section 7.4 with respect to payments of Receivables, if an Event of Default
shall have occurred and be continuing, then at the request of the Collateral
Agent all proceeds of any Collateral received by any Grantor consisting of Cash
or Cash Equivalents (collectively, “Cash Proceeds”) shall be held by such
Grantor in trust for the Collateral Agent, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor be turned over to the
Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required) and held by the Collateral
Agent. Any Cash Proceeds received by the Collateral Agent (whether from a
Grantor or otherwise): (i) if no Event of Default shall have occurred and be
continuing, shall be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Obligations (whether matured or
unmatured) and (ii) if an Event of Default shall have occurred and be
continuing, may, in the discretion exercised in good faith of the Collateral
Agent, (A) be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter may be applied by the
Collateral Agent for the ratable benefit of the applicable Secured Parties
against the Obligations then due and owing.

SECTION 8. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement, the Credit Agreement and the Intercreditor
Agreement. In furtherance of the foregoing provisions of this Section, each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section.

 

23



--------------------------------------------------------------------------------

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS; RELEASE OF
COLLATERAL.

This Agreement shall create a continuing security interest in the Collateral,
shall remain in full force and effect until the Termination Date, shall be
binding upon each Grantor, its successors and assigns, and shall inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Collateral Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. When the
Termination Date has occurred or as otherwise expressly contemplated by this
Agreement or the Credit Agreement, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantors. Without limiting the generality of the foregoing, it
is acknowledged that the Grantors will be automatically released from their
Obligations under this Agreement and the Credit Agreement and from the security
interests pledged by them under the Collateral Documents upon consummation of
transactions permitted under the Credit Agreement (including a merger,
consolidation or liquidation or a permitted Asset Sale, other than with respect
to such transactions among Credit Parties) and Liens to secure the Obligations
will be automatically released upon sales, dispositions or other transfers by
Grantors permitted under the Credit Agreement, other than with respect to such
transactions among Credit Parties. In the event that any action is necessary or
required to evidence any such release, the Secured Parties irrevocably authorize
the Administrative Agent and Collateral Agent to take any such action, in each
case at Grantor’s expense, including:

(a) to release any Lien on any property granted to or held by the Administrative
Agent or Collateral Agent under any Credit Document (i) upon termination of all
Commitments and payment in full of all Obligations, (ii) that is transferred or
to be transferred as part of or in connection with any sales, dispositions or
other transfers by Grantors not prohibited under the Credit Agreement or under
any other Credit Document, other than with respect to such transactions among
Credit Parties or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.5 of the Credit Agreement;

(b) to release any Grantor from its obligations under this Agreement or the
Credit Agreement if such Person ceases to be a Subsidiary, Guarantor or a
Grantor as a result of a transaction permitted under the Credit Agreement;

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Section 6.2 of the Credit Agreement; and

(d) to deliver to the applicable Grantor (or as directed by such Grantor) any
certificates or instruments (as defined in the UCC) in the possession of the
Collateral Agent or the termination of any control agreement for which its Lien
is released or subordinated.

 

24



--------------------------------------------------------------------------------

SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its Affiliates shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or otherwise. If any
Grantor fails to perform any agreement contained herein, the Collateral Agent
may itself perform, or cause performance of, such agreement, and the expenses of
the Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.2 of the Credit Agreement.

SECTION 11. MISCELLANEOUS.

11.1 Notices. Any notice required or permitted to be given under this Agreement
shall be given in accordance with Section 10.1 of the Credit Agreement.

11.2 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

11.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Collateral Agent and Grantors and their respective successors
and assigns. No Grantor shall, without the prior written consent of the
Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder.

11.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.5 Severability. In case any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

25



--------------------------------------------------------------------------------

11.6 Integration/Conflict. This Agreement and the other Credit Documents
constitute the entire contract among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

11.7 Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.5 of the Credit Agreement; provided that
the Collateral Agent may, without the consent of any Secured Party, consent to a
departure by any Grantor from any covenant of such Grantor set forth herein to
the extent such departure is consistent with the authority of the Collateral
Agent set forth in Section 8 above.

11.8 Intercreditor Governs. Notwithstanding any other provision contained
herein, this Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject in all respects to the
provisions of the Applicable Intercreditor Agreement.

11.9 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING
TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY
INTEREST).

11.10 CONSENT TO JURISDICTION/WAIVER OF JURY TRIAL. THE PROVISIONS OF THE CREDIT
AGREEMENT UNDER THE HEADINGS “CONSENT TO JURISDICTION” AND “WAIVER OF JURY
TRIAL” ARE INCORPORATED HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL
SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

KRATON POLYMERS LLC KRATON PERFORMANCE POLYMERS, INC. ELASTOMERS HOLDINGS LLC
KRATON POLYMERS U.S. LLC KRATON POLYMERS CAPITAL CORPORATION AZ CHEM US HOLDINGS
INC. AZ CHEM INTERMEDIATE INC. AZ CHEM US INC. ARIZONA CHEMICAL COMPANY, LLC
ARIZONA CHEMICAL HOLDINGS            CORPORATION By:  

/s/ Stephen E. Tremblay

Name:   Stephen E. Tremblay Title:   Executive Vice President & Chief Financial
Officer

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory

 

Signature Page to Pledge and Security Agreement